Citation Nr: 0940425	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Appellant served on active duty in the U.S. Army from May 
to June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.

To support his claim, the Veteran testified at a hearing in 
June 2005 at the Board's offices in Washington, DC (Central 
Office hearing).  The undersigned Veterans Law Judge 
presided.

In February 2007 the Board remanded the Appellant's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  
Unfortunately, however, the AMC made valiant efforts but 
nonetheless did not substantially comply with all of the 
Board's remand directives in further developing the claim.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Therefore, the Board must 
again remand the claim to the RO via the AMC.


REMAND

In the prior February 2007 remand, the Board instructed the 
AMC to determine whether Jefferson Memorial Hospital still 
exists - and if it does, to obtain all records of the 
Veteran's treatment at that facility from 1976 to 1977; to 
obtain his records from the Social Security Administration 
(SSA); and to schedule him for a VA examination for a medical 
nexus opinion concerning the etiology of his claimed low back 
disorder, and especially in terms of whether it is at least 
as likely as not (meaning 50 percent or more probable) the 
result of the injury he sustained when he fell during service 
while training in June 1975.



The AMC attempted to complete all of the Board's remand 
directives and, indeed, make several efforts in this regard, 
all of which however were ultimately unsuccessful, in turn 
requiring another remand because of extenuating 
circumstances.  See again Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The AMC obtained the Veteran's SSA records, as requested, and 
scheduled him for VA examinations that were to be performed 
in April and May 2008.  He apparently failed to report (FTR) 
for either evaluation, however, which in turn usually 
requires considering his claim based on the evidence already 
on file.  38 C.F.R. § 3.655.

The AMC appears to have sent the notices regarding the 
scheduling of his VA examinations to an address in 
Washington, DC, including to his most recent address of 
record.  The AMC also tried to contact him at these addresses 
concerning the records at Jefferson Memorial Hospital.  In 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 
14-15 (1926)), the Court held that "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'" And for VA purposes, "notice" means written notice 
sent to a claimant at his most recent address of record.  38 
C.F.R. 3.1(q) (2008).  See, too, Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) and Thompson v. Brown (Charles), 8 Vet. 
App. 169, 175 (1995).  The presumption of administrative 
regularity does not diminish the claimant's responsibility to 
keep VA informed of changes of address.  If he does not do 
so, VA is not obligated to "turn up heaven and earth to find 
him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Here, though, it appears the Veteran was homeless for much of 
the time in question when the AMC was trying to contact him, 
the reason he may not have received the letters mentioned or 
responded as he should have.  But he apparently is now an 
inpatient at the VA Medical Center (VAMC) in Martinsburg, 
West Virginia.  So the AMC must make additional attempts to 
contact him there.



Regarding the medical records at Jefferson Memorial Hospital, 
the Board notes that a Google search returned this address:  
Jefferson Hospital, 4600 King Street, Alexandria, VA 22302.  
So the AMC should also contact this facility and try 
and obtain the Appellant's medical treatment records.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send a letter to Jefferson Hospital, 
4600 King Street, Alexandria, VA 22302, 
to try and obtain all records of the 
Appellant's treatment at that facility 
from 1976 to 1977.  If there are no such 
records and further attempts to obtain 
them would be futile, then make an 
express declaration to this effect.  
38 C.F.R. § 3.159(c)(1).

2.  Determine whether the Veteran is a 
patient, including inpatient, at the 
VAMC in Martinsburg, West Virginia.  If 
he is, schedule him for a VA examination 
to obtain a medical opinion indicating 
whether his current low back condition 
is at least as likely as not (meaning 50 
percent or more probable) the result of 
the injury he sustained when he fell 
during service while training in June 
1975.  And to facilitate making this 
important determination, the examiner 
must review the claims file for the 
Veteran's pertinent medical and other 
history, including a complete copy of 
this remand.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

*If the Veteran is not a patient at the 
VAMC in Martinsburg, WV, and his 
whereabouts remain unknown, then 
obviously there is no need to bother 
rescheduling him for this VA 
examination.

3.  Upon completion of this additional 
development, readjudicate the 
Appellant's claim in light of any 
additional evidence obtained.  If the 
claim is not granted to his 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give 
him time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The Appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


